



COPLEY PLACE ASSOCIATES, LLC
TWO COPLEY PLACE, SUITE 100
BOSTON, MASSACHUSETTS 02116


July 28, 2016
Wayfair LLC
Four Copley Place
Boston, MA 02116
Attention: Chief Financial Officer


Ladies and Gentlemen:
You are the “Tenant” and Copley Place Associates, LLC is the “Landlord” of
Premises under that certain lease of space in the Building dated April 13, 2013
(“Original Lease”). The Original Lease has been amended by a First Amendment to
Lease dated as of February 11, 2014, a Second Amendment to Lease dated as of
October 24, 2014, a Third Amendment to Lease dated as of October 8, 2015 (“Third
Amendment”) and a Fourth Amendment to Lease dated February 3, 2016 (the Original
Lease as so amended is referred to herein as the “Lease”). Terms not defined
herein shall have the meaning ascribed thereto in the Lease.
Under Section 6 of the Third Amendment, Landlord has the right to reduce the
Premises in Tower One on each of two floors for use in connection with new
Building elevator shafts; and during the period of construction, the right to
construct a dust wall around the area of the new shaft on each floor to
facilitate the construction of the elevator shaft and associated mechanicals.
The Third Amendment incorrectly describes the space as the 2nd and 3rd floors of
Tower One, but the proper designation should have been the 3rd and 4th floors of
Tower One.
The purpose of this letter is to confirm the following and the parties’
agreement thereto:
1.
Landlord has exercised its rights referred to above and, consistent with the
Third Amendment, in connection with the construction of the elevator shafts,
Landlord shall at its own cost erect dust walls around the area being taken for
the elevator shafts and paint the exterior of the dust walls to make the same
compatible with the surrounding space of Tenant. As a result of the erection of
the dust walls, the space in the Premises shall, as of the Takeover Date
(hereinafter defined), be reduced, for the time periods described below, by 955
rentable square feet on the 3rd floor of Tower One and 1,809 rentable square
feet on the 4th floor of Tower One in the areas designated as “Dust Wall Impact”
on the floors shown on Exhibit A attached hereto and made a part hereof.

2.
By reason of the construction of the dust walls:

(a)
from the date Landlord takes control of any portion of the 3rd floor of the
Premises to erect dust walls (“Takeover Date”) through the date (“3rd Floor
Re-Delivery Date”) on which (i) Landlord has removed the 3rd floor dust wall,
(ii) substantially completed the restoration, as described in Section 5 below,
of the portion of the Premises which had been surrounded by the 3rd floor dust
wall and (iii) made such area available to Tenant, the Base Rent otherwise
payable by Tenant shall be reduced monthly (and proportionately for any partial
month) by an amount equal to the corresponding month’s Base Rent per rentable
square foot multiplied by 955; and

(b)
from the Takeover Date through the Training Room Date (as hereinafter defined),
the Base Rent otherwise payable by Tenant shall be reduced monthly (and
proportionately for any partial month) by an amount equal to the corresponding
month’s Base Rent per rentable square foot multiplied by 1,809; and



1
gsdocs.8715327.4

--------------------------------------------------------------------------------





(c)
during and with respect to the period that Base Rent is reduced with respect to
the dust walls as set forth above, Tenant’s Proportionate Share of Operating
Expenses and of Taxes shall be correspondingly reduced.

3.
From the date immediately following the 3rd Floor Re-Delivery Date, the Premises
on the 3rd floor of Tower One shall be permanently reduced by 471 rentable
square feet, the “Permanent Elevator Impacts” on the 3rd floor as shown on
Exhibit A. Accordingly, from and after the 3rd Floor Re-Delivery Date, the Base
Rent otherwise payable for the Premises under the Lease shall be reduced monthly
(and proportionately for any partial month) by an amount equal to the
corresponding month’s Base Rent per rentable square foot multiplied by 471.
Furthermore, Tenant’s Proportionate Share of Operating Expenses and of Taxes
shall be correspondingly reduced to reflect the permanent reduction, by 471
rentable square feet, in rentable square footage in the Premises.

4.
From and after the Training Room Date, the Premises on the 4th floor of Tower
One shall be reduced by 216 rentable square feet, the “Permanent Elevator
Impacts” on the 4th floor as shown on Exhibit A. Accordingly, from and after the
Training Room Date, the Base Rent otherwise payable for the Premises under the
Lease shall be reduced monthly (and proportionately for any partial month) by an
amount equal to the corresponding month’s Base Rent per rentable square foot
multiplied by 216. Furthermore, Tenant’s Proportionate Share of Operating
Expenses and of Taxes shall be correspondingly reduced to reflect the permanent
reduction, by 216 rentable square feet, in rentable square footage in the
Premises.

5.
The area on the 3rd floor of Tower One is currently an employee “break” room and
will be restored by Landlord at Landlord’s expense to that use with comparable
finishes so as to match existing conditions.

6.
The area enclosed by the dust walls on the 4th floor of Tower One is currently a
Board Meeting Room, but will be reconstructed by Tenant as an employee training
room (“Training Room”) at Tenant’s expense (subject to the Landlord contribution
referred to below). “Training Room Date” shall mean the date that is the
twenty-first (21st) day following the date on which Landlord has removed the 4th
floor dust wall to allow Tenant to accomplish construction of the Training Room
and delivered the area, in its then as-is condition, to Tenant for Tenant’s
construction.

7.
Tenant shall be responsible for all costs of constructing a new Board Meeting
Room within the Premises and the Training Room in accordance with the plans
referred to in Exhibit B attached hereto and made a part hereof, wiring the new
facilities and relocating any necessary furniture, fixtures and equipment in
connection with such construction and move; provided, however, Landlord shall
contribute to the cost of construction, wiring and furniture fixtures and
equipment, an amount equal to $119,180.00 with respect to the Board Room and an
amount equal to $94,300.00 with respect to the Training Room, each such amount
to be disbursed upon substantial completion of the respective construction
projects. Construction shall be undertaken by Tenant in a manner consistent with
the requirements for Alterations set forth in the Lease as amended. The
foregoing payment and the costs to be paid by Landlord as set forth in this
letter shall be in full satisfaction of Landlord’s obligation under the Lease
with respect to moving, restoration and reconstruction.

8.
Consistent with Section 6 of the Third Amendment (which is hereby amended to
reflect the correct floor reference as referred to in the Preamble hereto),
Landlord and Tenant shall, following the Landlord’s delivery of space back to
the Tenant after the removal of the dust walls, enter into an amendment to the
Lease to document the permanent reduction in rent resulting from the permanent
reduction in the size of the Premises.

Kindly sign the copy of this letter provided for that purpose to indicate your
agreement with the foregoing.
COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company
By:
SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability company,
managing member



2
gsdocs.8715327.4

--------------------------------------------------------------------------------





By: /s/ David J. Contis
David J. Contis
hereunto duly authorized
Approved and Agreed:
WAYFAIR LLC


By: /s/ Enrique Colbert
Its: General Counsel and not individually
hereunto duly authorized
cc:
Enrique G. Colbert, Esq.
Maurice Sullivan, Esq.
Patrick Peterman
Jeffrey Cromer, Esq.





3
gsdocs.8715327.4

--------------------------------------------------------------------------------






EXHIBIT A
wayfaircopleyelevator_image1.jpg [wayfaircopleyelevator_image1.jpg]


A-1
gsdocs.8715327.3

--------------------------------------------------------------------------------





wayfaircopleyelevator_image2.jpg [wayfaircopleyelevator_image2.jpg]




A-2
gsdocs.8715327.3

--------------------------------------------------------------------------------






EXHIBIT B


The construction and finish work relating to the 4th Floor Small Training Room
as set forth in Supplemental Information & Clarification Bulletin No. 12 issued
by McMahon Architects, Inc. to the attention of Columbia Construction, 100
Riverside Drive, North Reading, MA 01864, for Wayfair Phase 4, Copley Place,
Boston, MA 02116, Project No. 1402024, issued January 19, 2016.






B-1
gsdocs.8715327.3